In Mandamus and Prohibition. On response to show cause order by Industrial Commission, motion by amicus curiae Ohio Chamber of Commerce for leave to file brief in opposition to show cause order, motion by amici curiae Ohio Mfg. Assn, et al. for leave to file brief in opposition to show cause order, motion by amici curiae Ohio Chapter/Nati. Fedn. of Indep. Business et al., for leave to file brief in opposition to show cause order, and motion of relator for leave to file reply to respondent’s opposition to show cause order. Motion to show cause overruled for want of standing.